Citation Nr: 0106432	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left ear 
infection.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral foot 
fungus.

3.  Entitlement to service connection for a rash on the arms.

4.  Entitlement to service connection for sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.  

By June 1970 decision, the Department of Veterans Affairs 
(VA) Waco Regional Office (RO) denied his claim of service 
connection for a left ear infection and for bilateral foot 
fungus.  The veteran was informed of this decision and did 
not appeal.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1998 decision by the RO which 
denied reopening the claim on the ground that new and 
material evidence had not been submitted.  

In the June 1998 decision, the RO also denied the veteran's 
October 1997 claim of service connection for a rash on the 
arms and a sinus disability.  Appellate consideration of the 
issues of service connection for a rash on the arms and a 
sinus disability will be held in abeyance pending completion 
of the development discussed in the REMAND portion of this 
decision below.

By June 1999 decision, the RO denied entitlement to both 
nonservice-connected pension and extraschedular entitlement 
to pension under 38 C.F.R. § 3.321(b)(2).  The record 
reflects that the veteran has not submitted a notice of 
disagreement with that decision.  A claimant's timely filed 
notice of disagreement initiates an appeal of an adjudicative 
determination by the agency of original jurisdiction and 
expresses the desire to contest the result of such an 
adjudication.  As the veteran has not addressed the issue of 
entitlement to special monthly pension in either a notice of 
disagreement or in any other communication received since the 
June 1999 decision, the issue of entitlement to same is not 
now before the Board.  See 38 C.F.R. §§ 20.200, 20.201 
(2000).

In October 1999, the veteran requested a Travel Board hearing 
at the RO.  In December 1999 he withdrew his hearing request 
by written notice.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a left ear 
infection and for bilateral foot fungus was last denied by 
the RO in June 1970; he was notified of that decision that 
month, but did not initiate a timely appeal.

2.  Evidence submitted since the June 1970 decision does not 
bear directly and substantially on the issue of service 
connection for a left ear infection or for bilateral foot 
fungus, and by itself or in combination with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of either 
claim.


CONCLUSIONS OF LAW

1.  The June 1970 RO decision denying the veteran's claim of 
entitlement to service connection for a left ear infection 
and for bilateral foot fungus is final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. § 19.153 (1969) (currently 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000)).

2.  Evidence submitted since the veteran was notified of the 
June 1970 decision is not new and material, and his claim of 
service connection for a left ear infection and for bilateral 
foot fungus is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record prior to the June 1970 rating decision 
was as follows:

? Service medical records dated from March 1968 to April 
1969 reveal examination and treatment for numerous medical 
problems, but are negative for treatment of any ear 
disorder.  The only report of in-service treatment for a 
foot disorder is a May 1968 clinic record showing that the 
veteran complained of painful bilateral pes planus; a 
clinical finding at that time showed that he had a blister 
on a toe of his right foot.  An April 1970 report of 
medical examination for service separation purposes was 
negative for any ear or foot disorder.

After reviewing the service records, the RO denied the 
veteran's claim in June 1970 on the ground that there was no 
evidence to show that the veteran had a left ear infection or 
bilateral foot fungus that was of service origin.  He filed 
no appeal from that decision after he was notified thereof in 
the same month.

The RO received the veteran's petition to reopen his claim of 
service connection for a left ear infection and for bilateral 
foot fungus in March 1992.  The evidence furnished subsequent 
to the June 1970 decision includes the following:

? Records from March 1978 to September 1983 reveal 
outpatient treatment at a private hospital for numerous 
ailments, and they are negative for any complaint or 
treatment related to the veteran's feet.  A November 1982 
outpatient report from the private hospital shows that he 
complained of an earache.  The diagnosis at that time was 
"cerumen filled ears."  He was treated with ear drops, 
and no follow-up treatment is shown.  A September 1983 
outpatient record shows a diagnosis of otitis media in the 
right ear.  Examination of his ears at that time revealed 
a normal left ear.

? VA outpatient records were furnished showing treatment 
between March 1992 and February 1998.  Those records also 
document treatment for numerous ailments, but are negative 
for complaints or treatment of a left ear infection or 
foot fungus. 

By June 1998 decision, the RO denied a reopening of the 
veteran's claim, holding that the additional evidence was not 
new and material, as it did not provide a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the June 1970 decision.  The veteran initiated a 
timely appeal in February 1999.

In the October 1999 substantive appeal, the veteran argued 
that the service medical records in the claims file were 
incomplete, and the records that were associated with the 
claims file did not reflect the true nature of the illnesses 
and injuries he sustained "in Vietnam during combat."  

After considering the evidence furnished since the June 1970 
decision, the RO issued an October 1999 statement of the case 
which continued the prior denial of a reopening of the 
veteran's claim of service connection for a left ear 
infection and bilateral foot fungus.  Specifically, it was 
found that the additional evidence contained no findings 
related to the veteran's claim, and thus had "no probative 
value because it does not bear directly and substantially 
upon the specific matters under consideration" to such a 
degree that it "must be considered in order to fairly decide 
the merits of the claim."

New and Material Evidence to Reopen a Claim of Service 
Connection for a Left Ear Infection and for Bilateral Foot 
Fungus

As noted above, the veteran's claim of service connection for 
a left ear infection and bilateral foot fungus was last 
denied in June 1970.  He was notified of that determination 
that same month, and he did not appeal.  Thus, the June 1970 
decision became final pursuant to applicable VA law in effect 
on the day he was notified of that decision.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. § 19.153 (1969).  

Despite the finality of a final decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or obtained with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board notes that in the June 1998 RO decision, the 
veteran was furnished the definition of "new and material 
evidence" from Colvin v. Derwinski, 1 Vet. App. 177 (1991).  
The articulated basis for the RO determination as to whether 
the veteran had submitted "new and material evidence" was 
based on the Colvin standard of whether the new evidence 
would provide a reasonable possibility of changing the 
outcome since overruled by the Court of Appeals for the 
Federal Circuit in Hodge v. West, 115 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge indicated that evidence 
may be considered new and material if it contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision.  Notably, the October 1999 statement of the case 
informed the veteran of the Hodge standard and used it in 
continuing the denial of his claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that VA must reopen a claim when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563 (1993).  The standards regarding the issue of 
finality have been reviewed and upheld.  Reyes v. Brown, 7 
Vet. App. 113 (1994).

The Court has held that to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis; 
first, whether evidence submitted is "new and material" 
under 38 C.F.R. § 3.156(a), second, if it finds the evidence 
is "new and material" immediately on reopening it must 
determine whether the claim is well grounded, based on all of 
the evidence, presuming its credibility, and third, if the 
claim is well grounded to proceed to the merits, but only 
after ensuring that the duty to assist had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

Recently, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law.  Among other things, this law eliminated 
the requirement of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) which held that VA could not assist in 
the development of a claim that was not well grounded.  The 
law provides that specific VA action is required to assist in 
developing a claim.  However, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

The Federal Circuit Court has recently held that evidence 
which is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (2000). 

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Based on a review of the complete record in this case, the 
Board finds no new and material evidence has been submitted 
since the June 1970 rating decision.  The "new" evidence 
received includes post-service medical evidence from private 
and VA medical facilities that shows no diagnosis of a left 
ear infection or bilateral foot fungus, let alone any opinion 
as to etiology of same if indeed there were such diagnosis.  
The Board notes that the evidence of record in June 1970 
demonstrated no clinical finding that the veteran had ever 
sustained a left ear infection or bilateral foot fungus, and 
even if it had, the evidence did not show that either 
disorder was incurred coincident with his active military 
service.  

No competent medical evidence addressing the specified basis 
for the last final disallowance, i.e., no showing that a left 
ear infection and/or bilateral foot fungus was incurred 
during active service, has been submitted.  In regard to the 
veteran's statements, the Court has held that lay assertions 
of medical causation are insufficient to reopen a claim under 
38 U.S.C.A. § 5108.  See Allday v. Brown, 7 Vet. App. 517 
(1995); Moray v. Brown, 5 Vet. App. 211 (1993).

As the information provided in support of the application to 
reopen the claim for service connection does not include new 
evidence which bears directly and substantially on the 
specific matter under consideration, the Board finds "new 
and material" evidence has not been submitted.  See 
38 C.F.R. § 3.156(a).  

Finally, the Board recognizes that the RO refused to reopen 
the veteran's claims in June 1998 by application of the now 
invalid Colvin materiality standard as to whether there was a 
reasonable possibility that the additional evidence could 
change the outcome.  Yet, as the record lacks competent 
medical evidence linking a left ear infection or foot fungus 
disorder to an injury or disease incurred in or aggravated by 
service, the veteran also has not met his burden of 
submitting a well-grounded claim as to those issues.  Thus, 
any error in the RO decision with respect to the question of 
whether new and material evidence has been submitted is not 
prejudicial, and this issue need not be remanded for 
readjudication by the RO.  Meyer v. Brown, 9 Vet. App. 425 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of service connection for a left ear 
infection, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the claim of service connection for bilateral foot 
fungus, the appeal is denied.


REMAND

As noted above, the veteran filed a claim of service 
connection for a rash on the arms and for sinus disability in 
October 1997.  The RO denied both claims by June 1998 
decision, finding that the evidence of record at that time, 
i.e., his service medical records, did not show that either 
condition existed during active service or was related to 
such service.

As shown above, the veteran contends that the service medical 
records associated with the claims file are incomplete, and 
those that are associated with the claims file do not reflect 
the illnesses and injuries he allegedly sustained in Vietnam 
during combat.  In this regard, and depending on the nature 
of the evidence, if any, developed pursuant to this remand, 
the Board notes that the provisions for presumptive service 
connection under 38 C.F.R. § 3.307(a)(6) (2000) may be 
applicable if it is determined that the veteran served in 
Vietnam.  Additionally, the provisions for presumptive 
service connection under 38 C.F.R. § 3.304(d) will be 
applicable if it is shown that he engaged in combat.

The DD Form 214 shows that the veteran served "overseas" 
for 7 months and 14 days.  It reflects that his military 
occupational specialty was "Mortar Man," and he was 
decorated with the Vietnam Service Medal and the Vietnam 
Campaign Medal.  

In a May 1970 response to the RO request for the veteran's 
service records, the National Personnel Records Center (NPRC) 
informed that "[a]vailable records are attached.  Medical 
jacket has been flagged.  Additional records will be 
forwarded when received."  On review of the claims file, the 
Board finds it unclear whether any additional medical records 
were located, and if so, whether the NPRC forwarded such 
records to the RO for consideration toward the claim of 
service connection for a rash on the arms and for sinus 
disability.  

The majority of service medical records already associated 
with the claims file are dated from April 1968 (the induction 
examination report) to March 1969, and reflect that the 
veteran was treated for various ailments at least a dozen 
times in that time period.  All the reports were generated 
while he was stationed at bases in California or Texas.  The 
only other service medical record in the claims file is the 
April 1970 separation examination report.  

After review of the claims file, and in light of the 
veteran's contentions regarding his service and missing 
service records, it appears that a complete record of in-
service medical treatment may not yet be associated with the 
claims file, and the Board finds that there is a reasonable 
possibility additional service personnel and medical records 
pertaining to the veteran may exist, specifically for the 
period of service from April 1969 to March 1970, including 
his service overseas.  The Court has held that where it is 
asserted that pertinent medical records are in existence and 
are in the Government's possession, any such records which 
are in existence are constructively of record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As there may well be 
records in VA's "possession", but not yet associated with 
the claims file, a remand is required on this matter.

Additionally, the recently-enacted VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), which held that VA cannot assist in developing a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Due to the recent change in law brought about by VCAA, and 
because of the appearance of an incomplete record of 
pertinent service personnel and medical records, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  Also, as the 
RO has not yet considered whether any additional notification 
or development action is required under VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to a decision at this time.  See Bernard, 4 Vet. App. 
384; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appropriate 
service department to obtain any records 
reflecting, to the extent possible, the 
duty stations of the veteran during his 
active service overseas, and medical 
records, if any, that were generated 
during his overseas service.  If it is 
determined that said record(s) cannot be 
obtained, the RO should note that fact in 
the claims file provide the reasons why 
the records are unobtainable.  Any 
response from the service department 
should be documented in the claims file.

2.  Following the above, the RO must 
determine, for the purpose of determining 
whether the provisions for presumptive 
service connection under 3.307(a)(6) are 
applicable, whether the veteran served in 
Vietnam.  The RO should also specifically 
render, for the purpose of determining 
whether the provisions for presumptive 
service connection under 38 C.F.R. 
§ 3.304(d) are applicable, a finding as 
to whether he engaged in combat.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement of 
service connection for a rash on the arms 
and for sinus disability, applying 
38 C.F.R. § 3.304(d) and 3.307(a)(6), if 
warranted.

4.  The RO must review the claims file and 
ensure that all notification and 
development required by the VCAA is 
complete.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000), as 
well as any pertinent guidance provided 
subsequently by VA or pertinent court 
decisions.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case, to include a summary of the evidence 
and applicable law considered pertinent to the issues now on 
appeal.  An appropriate opportunity should be allowed for 
response.  Then, the case should be returned to the Board.  
The veteran has the right to submit additional evidence 
and/or argument on the matters remanded to the RO.  See 
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

